DETAILED ACTION
The Amendment filed November 9, 2021 has been entered.
Claims 1-13 and 20-24 are cancelled.
Claim 14 is currently amended.
Claim 19 is withdrawn – currently amended.
Claims 25-26 are new.
Claims 14-19 and 25-26 are pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
All previous objections and rejections not set forth below have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Withdrawn Objections and Rejections
The objection to the abstract of the disclosure is withdrawn in light of the amendment of the abstract.

The rejection of claim 14, and claims 15-18 dependent thereon, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, is withdrawn in light of the cancellation of claim 2 and the amendment of claim 14.

The rejection of claim 14 on the judicially-created basis that it contains an improper Markush grouping of alternatives, is withdrawn in light of the cancellation of claim 2 and the amendment of claim 14. 

Specification
The title of the invention is not descriptive of the claimed invention.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Applicant's arguments filed November 9, 2021 have been fully considered but they are not persuasive. 
Applicant traverses the objection and points out that the application is directed to genes, such as one encoding a protein having at least 90% amino acid sequence identity to SEQ ID NO:768, and uses thereof, e.g., in plant improvement, for example, enhanced water use efficiency, enhanced cold tolerance, enhanced heat tolerance, enhanced resistance to salt exposure, enhanced shade tolerance, increased yield, enhanced nitrogen use efficiency, enhanced seed protein or enhanced seed oil.

Applicant's arguments are not persuasive.  
Applicant's arguments are not persuasive because the current title is not indicative of the invention to which the claims are directed. The following title is suggested: “Genes and uses for the improvement of salinity stress tolerance, growth and yield in plants”.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-18 and 25-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 14 as currently amended is drawn to a method for manufacturing non-natural, transgenic seed that can be used to produce a crop of transgenic plants with an enhanced trait resulting from expression of stably-integrated, recombinant DNA comprising a promoter that is functional in plant cells and that is operably linked to DNA from a plant, bacteria or yeast that encodes a protein having at least 90% amino acid sequence identity to SEQ ID NO:768 in a nucleus of the transgenic plants, said method for manufacturing said transgenic seed comprising:
(a) screening a population of plants for said enhanced trait and said recombinant DNA, wherein individual plants in said population can exhibit said trait at a level less than, essentially the same as or greater than the level that said trait is exhibited in control plants which do not 
(b) selecting from said population one or more plants that exhibit said trait at a level greater than the level that said trait is exhibited in control plants,
(c) verifying that said recombinant DNA is stably integrated in said selected plants,
(d) analyzing tissue of said selected plant to determine the production or suppression of a protein having the function of a protein having at least 90% amino acid sequence identity to SEQ ID NO:768; and
(e) collecting seed from said selected plant.
Claim 15 is drawn to the method of claim 14 wherein plants in said population further comprise DNA expressing a protein that provides tolerance to exposure to an herbicide applied at levels that are lethal to wild type plant cells, and wherein said selecting is effected by treating said population with said herbicide.
Claim 16 is drawn to the method of claim 15 wherein said herbicide comprises a glyphosate, dicamba, or glufosinate compound.
Claim 17 is drawn to the method of claim 14 wherein said selecting is effected by identifying plants with said enhanced trait.
Claim 18 is drawn to the method of claim 15 wherein said seed is corn, soybean, cotton, alfalfa, wheat or rice seed.
New claim 25 is drawn to the method of claim 14 wherein the protein  has at least 99% amino acid sequence identity to SEQ ID NO: 768.
New claim 26 is drawn to the method of claim 14 wherein the transgenic plant is a transgenic corn, soybean, cotton, canola, alfalfa, wheat or rice plant.

With respect to a protein comprising an amino acid sequence having at least 90% amino acid sequence identity to SEQ ID NO: 768, a review of the sequence search identifies one disclosed protein species in addition to SEQ ID NO: 768, SEQ ID NO: 7250, which is obtained from maize and has 99% amino acid sequence identity to SEQ ID NO: 768. The specification does not describe a function for this protein, or a phenotype (trait(s)) for a plant that comprises a recombinant DNA that encodes this protein.
With respect to a homolog of protein comprising the amino acid sequence of SEQ ID NO: 768, six amino acid sequences are identified Table 2 as being homologs of SEQ ID NO:768, SEQ ID NOs: 20119, 1345, 1404, 7250, 7987 and 6703. The specification does not describe a function for these proteins, or a phenotype (trait(s)) for a plant that comprises a recombinant DNA that encodes these proteins.

With respect to the state of the art regarding the predictability of identifying homologs such as orthologues and paralogues, it was known at the time of filing that methods for the prediction of orthologues and paralogues may fail to correctly identify orthologues and paralogues due to a variety of different factors that include gene duplication, domain shuffling, speciation and database errors. See, for example, Sjolander (Phylogenomic inference of protein molecular function: advances and challenges. Bioinformatics. 2004 Jan 22;20(2):170-9).
Given the breadth of the claims which allow for the selection of plants comprising a stably-integrated, recombinant DNA comprising a promoter that is functional in a plant cell that is operably linked to a DNA from a plant, bacteria or yeast that encodes a protein having at least. 90% amino acid sequence identity to SEO 1D NO:768, wherein the plants produce seed that produce transgenic plants having an enhanced trait that is enhanced salinity stress tolerance, enhanced growth or enhanced yield, given the limited disclosure of the selection of a single type of plant that comprises a plant cell nucleus comprising a stably-integrated, recombinant DNA comprising a promoter that is functional in a plant cell that is operably linked to a DNA segment .

Applicant's arguments filed November 9, 2021 have been fully considered but they are not persuasive.  
Applicant traverses the rejection and notes that the specification discloses that SEQ ID NO:768 is a corn protein that is related to NP_196906.2, and that the recombinant expression of SEQ ID NO:768 results in plants that have increased salinity tolerance and show improved early growth. Applicant also points out that with regard to structures related to SEQ ID NO: 768, the specification provides homologs thereof, and discloses that homologs are identified by structural 

Applicant's arguments are not persuasive.  
Applicant’ arguments are not persuasive because although the specification provides homologs of SEQ ID NO:768, the specification does not describe the function of any homolog of SEQ ID NO:768 that is known or disclosed. Given that methods for the prediction of homologs such as orthologues and paralogues may fail to correctly identify orthologues and paralogues, the provision of homologs that are identified by structural criteria, at the primary amino acid sequence level, is not by itself sufficient to support a description of homologs of SEQ ID NO:768 that are functionally similar to SEQ ID NO:768. Further, absent a knowledge of which 
“... prediction of protein function from sequence and structure is a difficult problem, because homologous proteins often have different functions. Many methods of function prediction rely on identifying similarity in sequence and/or structure between a protein of unknown function and one or more well-understood proteins. Alternative methods include inferring conservation patterns in members of a functionally uncharacterized family for which many sequences and structures are known. However, these inferences are tenuous. Such methods provide reasonable guesses at function, but are far from foolproof.” (Abstract)

Whisstock J.C. et al. also teach at page 309 that while the observation that similar sequences determine similar structures gives us general confidence in homology modeling, much less reliable is the widely held assumption that proteins with very similar sequences should by virtue of their very similar structures have similar functions. Whisstock J.C. et al. further teach at page 309 that to reason from sequence and structure to function is to step on much shakier ground, that while many families of proteins contain homologues with the same function, the assumption that homologues share function is less and less safe as the sequences progressively diverge, and that  even closely related proteins can change function through divergence to a related function or by recruitment for as very different function in such cases the assignment of 
Whisstock J.C. et al. additionally teach at page 310 that a protein need not even change sequence to change function, as numerous proteins exhibit multiple functions in different cellular environments such that even if detailed in vitro studies on isolated proteins do identity a function we cannot be sure we know the molecules full repertoire of biological activities, and that nonhomologous proteins may conversely have similar functions.
Whisstock J.C. et al. further teach that while general hints based on protein sequence, structure, genomics and interaction patterns may be useful in guiding experimental investigations of protein function,  
“inferring protein function from knowledge of the function of a close homologue is like solving the clue of an American crossword puzzle. Finding the word that satisfies the definition may be difficult but the task in principle is straightforward. Working out the function of a protein from its sequence and structure is like solving the clue of a British crossword puzzle. It is by no means obvious which features of the definition are providing the real clues, as opposed to misleading ones. Also, for both types of puzzle and for the suggestion of a protein function, even if your answer appears to fit it may be wrong.” (pages 311-312).

Further, the rejected claims impose no requirement that the amino acid changes occur relative to the corresponding protein in an organism from the same genus or species, because the rejected claims allow for DNA from a plant, bacteria or yeast that encodes a protein having at least 90% amino acid sequence identity to SEQ ID NO:768, whereas the DNA that encodes SEQ ID NO:768 is obtained from a maize plant.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA E COLLINS whose telephone number is (571)272-0794. The examiner can normally be reached M-R 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CYNTHIA E COLLINS/Primary Examiner, Art Unit 1662